Case: 19-60433      Document: 00515407915         Page: 1    Date Filed: 05/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 19-60433                          May 7, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


              Plaintiff - Appellee

v.

TIMOTHY SHANE BRYANT,

              Defendant - Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:13-CR-13-2


Before JONES, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Timothy Shane Bryant appeals the 24-month sentence imposed after his
supervised release was revoked. His sentence exceeded the advisory guidelines
range but was below the statutory maximum sentence.
       Bryant asserts that his revocation sentence is procedurally unreasonable
because the district court impermissibly relied on a factor set forth in 18 U.S.C.
§ 3553(a)(2)(A) in determining the sentence. Because Bryant did not raise this



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-60433       Document: 00515407915         Page: 2     Date Filed: 05/07/2020


                                       No. 19-60433

claim in the district court, we review for plain error only. 1 See United States
v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
       Bryant admitted using and possessing drugs, in violation of the condition
of his supervised release that barred the unlawful possession of a controlled
substance. A violation of that condition requires revocation under 18 U.S.C.
§ 3583(g). See United States v. Illies, 805 F.3d 607, 609 (5th Cir. 2015). Thus,
even if the district court considered a § 3553(a)(2)(A) factor, it did not clearly
or obviously err. See id.
       Bryant further asserts that the sentence is substantively unreasonable.
He maintains that the district court failed to account for the impact of his drug
addiction on his conduct or for the progress that he made on supervised release
prior to its revocation. He also suggests that his sentence was excessive under
the circumstances. We need not decide whether Bryant preserved these claims
because they fail under any potentially applicable standard. See United States
v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008); see also Gall v. United States,
552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007).
       The record reflects that the district court undertook an individualized
assessment of the facts and gave a reasoned justification for the sentence with
reference to relevant § 3553(a) factors. See United States v. Warren, 720 F.3d
321, 332–33 (5th Cir. 2013). Bryant has not shown that his 24-month sentence
was unreasonable, much less plainly so. See Gall, 552 U.S. at 51; 128 S. Ct. at
597, Warren, 720 F.3d at 324–25, 332–33. The judgment of the district court
is AFFIRMED.




       1 The Supreme Court’s recent decision in United States v. Holguin-Hernandez does
not change “what is sufficient to preserve a claim that a trial court used improper procedures
in arriving at its chosen sentence.” 140 S. Ct. 762, 767 (2020).


                                              2